Mr. Justice Morris
delivered the opinion of the Court:
1. With reference to the appeal of Mrs. Emeline Colville, *69we are. entirely satisfied that there would be no justification whatever for any construction of the will and codicil of the deceased testatrix that would enlarge her legacy beyond the sum of five thousand dollars specifically bequeathed to her in the codicil. If it was the intention of the testatrix to substitute Mrs. Colville as the residuary legatee of the estate in the place and stead of the “Home for Incurables,” which is the claim 'made on her behalf, the rule or maxim so frequently applied in such cases — voluit sed non dixit — she wished it, but she did not say so — is entirely pertinent. Nowhere, either in the will or codicil, is there the slightest manifestation of intention on the part of the testatrix to give more than five thousand dollars to Mrs. Colville. Indeed, the argument would be rather plausible that the legacy left to Mrs. Colville was a specific legacy assumed to have been previously left to some one else; and that, inasmuch as there was in fact no such previous specific legacy, therefore she should have nothing. But it is clear to us that it was the intention of the testatrix that Mrs. Colville should have five thousand dollars out of her estate, and that, under no proper construction of the will and codicil, could she be held entitled to any more.
The theory upon which it is sought to support her claim to be substituted for the Home for Incurables as the legatee of the rest and residue of the estate, is that otherwise the testatrix would have died intestate as to a large part of her estate, and ^tbe very undertaking of a person to make a will creates ^a strong presumption of a purpose to dispose of the whole estate. Undoubtedly the theory is correct that the undertaking of a person to make a will creates a presumption of purpose on the part of that person to dispose of his whole estate. But the theory is just as valueless in the present connection as is the theory with which, on behalf of the heirs-at-law and next of kin, it is sought to antagonize it, namely, that the heirs-at-law are not to be disseised without specific words to that effect, and *70that every intendment is to be made in their favor — a theory greatly more regarded than the other by the' authorities. There are many cases in which the execution of a will is entirely consistent with a purpose of partial intestacy. But even assuming an express and unmistakable purpose to dispose of one’s whole estate, such purpose is vain, unless there is an effort to carry it into effect in accordance with law\ If one, expressly stating in his will that he therein desires to dispose of his whole and entire estate, and possessing three pieces of property, devises one to A and another to B, but is entirely silent as to the third, and there is no residuary clause that could convey it, it would be idle to argue that such third piece would pass by the will. The theory is properly invoked, not to authorize the courts to make wills for partiés or to supply presumed deficiencies in their wills, which they have no right to do, but to aid a testator’s imperfect expression of his purpose. If there are two or more possible constructions of the terms of a will, or of the terms of a devise or bequest in a will, it is proper that the courts should adopt that construction, if otherwise reasonable, which would make the testator die testate, rather than intestate. Given v. Hilton, 95 U. S. 391; Smith v. Bell, 6 Pet. 68; Hardenbergh v. Ray, 151 U. S. 112. This is the extent of the doctrine; and it would be a perversion, not an application of it, to use it for the purpose of supplying clauses or expressions in a will, which the testator may have intended to use, but which, as a matter of fact, he did not use, and which there is nothing in the will itself to show that he intended to use. ^ftr conjecture cannot be permitted to supply the expression of intention.
In the documents before us there is nothing whatever to show any purpose on the part of the testatrix to devise and bequeath the rest and residue of her estate to Mrs. Colville. The bequest to Mrs. Colville was evidently an afterthought, anyhow. It did not enter into the consideration of the testatrix when she was making the will itself. It was no part of any general testamentary scheme or purpose. The *71idea that it was the intention of the testatrix to make Mrs. Colville her residuary devisee and legatee is one that is not suggested by anything that is found either -in the will or codicil, but is the result of the fact that otherwise the testatrix would have died partially intestate. But courts are not allowed to interpolate provisions in a will merely for the purpose of preventing intestacy, either whole or partial.
We are of opinion that, whatever may be the merits of the controversy as between the others who claim to be interested, Mrs. Emeline Colville is entitled only to the sum of five thousand dollars.
2. A more difficult question is presented as between the claims of the Home for Incurables, the Pennsylvania Hospital and the next of kin. By the decree of the court below, the latter are excluded, Mrs. Colville is substituted for the Pennsylvania Hospital, and the Home for Incurables remains entitled to the rest and residue of the estate, as provided in the original will. The construction of the codicil, by which this conclusion is reached, has undoubtedly the merit of interfering least with the scheme of the original will, and of insuring entire testacy on the part of the testatrix; and we are not sure that this is not what the testatrix intended. But our difficulty is that, in order to reach this construction, we must indulge in conjecture which has no foundation in the will, and must nullify the express provisions of the codicil. We must hold that, when the testatrix, in express and specific words, revoked and annulled the bequest' iftde in the will to the Home for Incurables at Pordham, New York City, in the State of New York, she meant and intended to revoke and annul another entirely distinct and different bequest, one to the Hospital of - the University of Pennsylvania. And we must hold that, when immediately afterwards in the codicil she took occasion to refer again to the institution whose legacy she revoked, she spoke of it again as “said Home for Incurables.” Now, this seems to us not to be construction of the will and codi*72cil, but rather an attempt to supply its deficiencies and practically to make a will for the testatrix.
It is well settled law that, however clearly it may be shown by testimony beyond all question that, when a testator has said one thing he meant another and a different thing, the courts have no right to attempt to rectify the mistake. Such assumption of authority would be a most dangerous power for them to exercise. This would seem to be the unanimous doctrine of all the authorities; and those which seem to be exceptions to the rule are not in fact exceptions. The most prominent of these latter, perhaps, is the case of Patch v. White, 117 U. S. 210.
In that case a testator had devised lot 6, in square 403; with the improvements upon it, when he never owned that lot and the lot had no improvements upon it, and when he did own lot 3, in square 406, which did have improvements upon it} and when the scheme of his will required that effect should be given to this devise, and no effect could be given to it except by transfer of the figures, as stated, in accordance with the demonstration of the oral testimony in the case. The court held that here was a case of latent, not of patent, ambiguity, and it said:
“It is settled doctrine that, as a latent ambiguity is only disclosed by extrinsic evidence, it may be removed by extrinsic evidence. Such an ambiguity may arise upon a will, either when it names a person as the object of a gift, or a thing as the subject of itawad there are two persons or things that answer such nameor description ; or, secondly, it may arise when the will contains a misdescription of the objector subject; as where there is no such person or thing in existence, or, if in existence, the person is not the one intended, or the thing does not belong to the testator. 1 Jarman on Wills, 370; Hawkins on Wills, 9, 10, Where it consists of a misdescription, as before stated, if the misdescription can be struck out, and enough remain in the will to identify the person or thing, the court will deal *73with it in that way; or, if it is an obvious mistake, will read it .as if corrected. The ambiguity in the latter case consists in the repugnancy between the manifest intent of the will and the misdescription of the donee or the subject of the gift. In such a case, evidence is always admissible to show the condition of the testator’s family and estate, and the circumstances by which he was surrounded at the time of making his will. 1 Jarman on Wills, 364) 365; 1 Roper on Legacies, 297, 4th Ed.; 2 Williams on Executors, 988, 1032. Mr. Williams, afterwards Mr. Justice Williams, says: ‘ Where the name or description of a legatee is erroneous, and there is no reasonable doubt as to the person who was intended to be named or described, the mistake shall not disappoint the bequest. The error may be rectified, . . . 1st. By the context of the will; 2d. To a certain extent by parol evidence. ... A court may inquire into every material fact relating to the person who claims to be interested under the will, and to the circumstances of the testator and of his family and affairs, for the purpose of enabling the court to identify the person intended by the testator.’ (Pages 988, 989.) Again, he says, on page 1032: ‘Mistakes in the description of legacies, like those in the description of legatees, may be rectified by reference to the terms of .the gift, and evidence of extrinsic circumstances, taken together. The error of the testator, says Swinburne, in the proper name of the thing bequeathed, doth not hurt the.validity of the legacy, so that the body or substance of the thing bequeathed is' certain.’ ”
This case of Patch v. White, as will be perceived, was one of latent, and not of patent ambiguity, as the present case is conceded to be; and might, therefore, be regarded as wholly inapplicable. But we have quoted from it to show the limits within which ambiguity may be removed, or mistake rectified, in the construction of wills; and we find from the doctrine of that case that we have no means of rectifying *74the palpable mistake that was committed in the present instance.
In the codicil before us we find two distinct and practically independent testamentary dispositions. First, we have a revocation and annulment in positive and unmistakable terms of a bequest in the will to the Home for Incurables at Fordham, New York City, in the State of New York ; and, secondly, we have a bequest of five thousand dollars to Mrs. Emeline Colville, of the city of New York. Coupled with this latter provision are the terms which cause all the difficulty in the case. The expression is: “.I give and bequeath the five thousand dollars (heretofore in my will bequeathed to said Home for Incurables) to my friend Emeline Colville,” &c. Now there was no such sum of five thousand dollars bequeathed in the will to the Home, for Incurables. There was such a sum bequeathed to the Hospital of the University of Pennsylvania, while to the Home for Incurables there was a devise and bequest of all the rest and residue of the estate.
It matters not now to inquire whether the mistake was that of the testatrix herself or of the scribe of the will. Nor does it matter that the latter appears in these proceedings advocating the claims of the Hospital of the University of Pennsylvania. What is of consequence is to determine whether we can rectify a mistake which is palpable, and how it may be rectified.
The first of the two testamentary dispositions of the codicil, if standing alone, would present no difficulty. It is clear, precise, explicit, and unmistakable, with no element of ambiguity, either latent or patent. It nullifies in positive terms a bequest made in the will; and it is of no consequence that it purports only to revoke and annul a bequest, when the will purports to devise realty as well as to bequeath personal property; for the will directs the trustee to converf the real estate into personalty, which was actually done, and all that the Home for Incurables would take would be per*75sonalty. Such a revocation could no more be defeated by proof of mistake of the donee than could a legacy in the will' by similar proof. It would not be competent for parties to show, for instance, that the legacy of five thousand dollars was intended for the Home for Incurables, while the Hospital of the University of Pennsylvania was intended to be the residuary legatee. And so, when the codicil revoked the one legacy, it is not competent for parties to show by extraneous evidence that it was the other legacy that was intended to be revoked. If language is capable of meaning, the terms of this first provision of the codicil are beyond all question; and they should be taken to mean precisely what they import, a revocation of the bequest made in the will of the rest and residue of the estate to the Home for Incurables at Fordham, in the city of New York.
And with respect to the second of these two testamentary dispositions, it is equally clear and beyond all question that there was a sum of five thousand dollars intended to be left to Mrs. Emeline Colville. In accordance with the doctrine in the case of Patch v. White,,which is the doctrine of reason, that intention should not be defeated upon the ground that the testatrix erroneously stated that this sum had been left in the will to the Home for Incurables, The rule of mala descriptio non nocet, to which effect is sought to be given in the case of Patch v. White, is equally applicable here as there. And we believe that no one claims that Mrs. Colville should be deprived of her legacy of five thousand dollars by reason of this erroneous statement made in connection with it.
So that, here we have two distinct testamentary dispositions, having in their terms no necessary connection with each other, from the first of which, when considered alone, all suspicion even of ambiguity is absent, and to the second of which full force and effect may be given by the disregard of a recital or collateral statement not at all necessary to the validity of the bequest and without which the bequest would be equally or even more effective. And we are asked, by *76the combination of the two dispositions, by the connection of the recital in the second disposition with the prior unequivocal disposition, and by the fact that no legacy of five thousand dollars had been left to any one but the Hospital of the University of Pennsylvania, therefore to hold that it was this legacy, and none other, that was intended to be revoked. This may have been the intention of the testatrix; but it is mere conjecture. Other conjectures are equally available: as, for instance, that it was her intention to revoke both of the bequests in the will — to revoke absolutely the residuary bequest to the Home for Incurables, and to substitute Mrs. Colville as the beneficiary of the other bequest in the place of the Hospital of the University of Pennsylvania. .But when we once embark on the boundless sea of conjecture, we infringe upon the inexorable rule that courts must not make wills for parties, and are confined merely to' the work of construction of the wills that are brought before them.
We give effect to each and every provision of 'the codicil and to the will as an entirety by rejecting as surplusage the erroneous recital in the second clause of the codicil, which is no more than a recital and is not essential to the integrity of the instrument as a testamentary disposition. If thereby it results that the testatrix died intestate as to the rest and residue of her estate, that is no more than would result in any case where a testator, intending to dispose of his estate, has failed to use apt terms for the purpose, or has not otherwise complied with the requirements prescribed by law to effect his purpose. And if this conclusion also fails to give effect to the real intention of the testatrix, whatever that may have been, we can only say again that the testatrix has failed so to comply with the requirements of law as to enable the courts to give effect to her intention. It would be difficult in any view that we might take of this case to find any controlling purpose or guiding intention on the part of the testatrix, inasmuch as the fact that before the *77ink was dry with which her original will was written, she radically changed her mind in regard to the disposition of her property, is sufficient to raise a doubt whether she had in fact any well defined purpose in regard to such disposition; and were we to indulge in conjecture, we would feel no assurance in any conjecture that we might adopt that we had found the true intent and purpose of the testatrix. We deem it most proper, therefore, to indulge in no conjecture; to take the words of this will and codicil as they stand; and only to reject as unnecessary one phrase which is in fact unnecessary to the integrity of the will and codicil.
Entertaining these views, we must bold that there was error in the decision of the court below; and that it is the true legal intent and meaning of tbe will and codicil, that the bequest of five thousand dollars to' the Hospital of the University of Pennsylvania remains intact and unaffected by the codicil; that the bequest of the rest and residue of the estate to the Home for Incurables at Fordham, in the city of New York, was,and is revoked by,the codicil; that out of this rest and residue there is bequeathed to Mrs. Erneline Colville the sum of five thousand dollars; and that the remainder of the estate is distributable to the next of kin in accordance with the provisions of the Statute of Distributions.
The cause will be remanded to the Supreme Court of the District of Columbia, with directions to vacate its decree heretofore rendered therein, and to enter a decree in accordance with this opinion, and for such further proceedings, if any, as may be just and proper in the premises. The costs of this appeal to be paid out of the fund. And it is so ordered.